Citation Nr: 1328799	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a broken neck, to include arthritis.

2.  Entitlement to service connection for left leg numbness.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for left and right elbow disorders.

5.  Entitlement to service connection for neuropathy of the left and right hands.

6.  Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to July 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's case is currently with the VA RO in Roanoke, Virginia.

In July 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has residuals of a broken neck that had its onset in or is otherwise related to his active service; arthritis was not manifested to a compensable degree within one year of discharge from active service.

2.  The evidence of record preponderates against a finding that the Veteran has left leg numbness that had its onset in or is otherwise related to active service.

3.  The evidence of record preponderates against a finding that the Veteran has insomnia that had its onset in or is otherwise related to active service.

4.  The evidence of record preponderates against a finding that the Veteran has left and/or right elbow disorders that had their onset in or is otherwise related to active service.

5.  The evidence of record preponderates against a finding that the Veteran has neuropathy of the left and/or right hands that had its onset in or is otherwise related to active service.

6.  The evidence of record preponderates against a finding that the Veteran has a thoracolumbar spine disorder that had its onset in or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a broken neck, to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).

2.  The criteria for service connection for left leg numbness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

3.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

4.  The criteria for service connection for left and/or right elbow disorders have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

5.  The criteria for service connection for neuropathy of the left and/or right hands have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

6.  The criteria for service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2007 and July 2012 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  It is noted that, in April 2009, the Veteran indicated that he did not receive a notice letter.  In this regard, although there is no indication that the October 2007  communication was returned as undeliverable, his address as listed on his claims form indicated E. (redacted) Avenue, Apt. 1.  The notice letter was sent to W. (redacted) Avenue, Apt. 1.  Thus, it does appear highly possible that the original notice was not received.  In any event, the July 2012 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  The July 2012 letter was provided to the Veteran after the January 2008 rating decision on appeal but the claims were readjudicated in an August 2013 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. at 376.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He did not identify any relevant private or VA medical records.  A review of the Veteran's Virtual VA electronic file does not reveal any VA medical records regarding the service connection claims on appeal.

In May 2012, the Veteran was scheduled for VA psychiatric and general medical examinations to be performed by private physicians, in conjunction with his claims, but he failed to report for the scheduled examinations.

In July 2012, the Board remanded the Veteran's case to the RO for further development that included providing the Veteran with a requisite duty to assist letter regarding his service connection claims on appeal, requesting service department records regarding an October 1985 motor vehicle accident, including any line of duty determination made and, if that motor vehicle accident was not found to be the result of his own willful conduct, scheduling him for appropriate VA examinations.

There has been substantial compliance with the Board's 2012 remand, as the Veteran was sent a VCAA notice letter in July 2012.  In October 2012 responses to the AMC's inquiries, the National Personnel Records Center (NPRC) reported no clinical records were located regarding the Veteran's October 1985 accident and there were no records of his treatment in 1986 at Tripler Army Medical Center.  

In a May 2013 letter, the Naval Safety Center reported no records regarding the Veteran and advised that it was unable to query by personal identifies such as names or social security numbers.  It advised that a second search could be conducted if the Veteran provided additional information, such as the type of mishap, and the exact dates and location.  The AMC did not submit another request for information regarding the Veteran's October 1985 motor vehicle accident.  

However, the May 2013 letter from the Naval Safety Center also indicated other potential sources of information and noted that it was possible that an investigation into the event(s) claimed by the Veteran were conducted pursuant to the Manual of the Judge Advocate General (JAGMAN).  The Naval Safety Center noted that it contacted the Office of the Judge Advocate General to verify if any line of duty/JAGMAN investigation was convened concerning the Veteran but no such record under his name exists within the files at the OJAG command.  The Veteran did not respond to a May 2013 AMC letter requesting additional details of his October 1985 motor vehicle accident.

In July 2013, the Naval Criminal Investigative Service reported that it had no records of any investigation into the October 1985 motor vehicle accident in question. 

In an August 2013 memorandum, the AMC detailed its efforts to obtain the Veteran's line of duty determination regarding his October 1985 motor vehicle accident and concluded that the records were unavailable.    

The VA examinations were scheduled in accordance with the Board's remand instructions, in July 2013, but the Veteran failed without explanation to report. 

There is no indication in the record that the letters notifying the Veteran of the scheduled July 2013 VA spine, peripheral nerves, and mental disorders examinations were not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

The report from the VA medical facility notes that the Veteran failed to report for the scheduled examinations.  The August 2013 supplemental statement of the case informed the Veteran of his failure to report (see pages 12-24) and the lack of any showing of good cause for his absence.  There is no record in the claims folder of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record, and the recent correspondence in the file match an address check performed by the RO.  See 38 C.F.R. § 3.1(q) (2012).

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for additional VA examinations is not warranted as to the claims for service connection for residuals of a broken neck, including arthritis, left leg numbness, insomnia, right and left elbow disorders, neuropathy of the right and left hands, and a thoracolumbar spine disorder.

The Board has no legal recourse but to decide the Veteran's claims on basis of the existing record.  38 C.F.R. § 3.655.

In sum, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and his written statements.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records and his written statements in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 


Legal Criteria

Under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  No compensation shall be paid if the disability is the result of the person's own willful misconduct.  Id; see 38 C.F.R. § 3.1(m) (2013).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of neurologic, orthopedic, and psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  More recently, the court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

Direct service connection may be granted only when a disability or death was incurred or aggravated in line of duty, and not as a result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2013).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.

A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n) (2013).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).

In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Contentions

The Veteran seeks service connection for residuals of a broken neck, including arthritis, due to a car accident in 1985.  See Veteran's Application for Compensation and/or Pension (VA Form 21-526) received in August 2007.  He maintains that he also has neuropathy of both hands, left leg numbness, insomnia, elbow pain, and a thoracolumbar disorder due to his neck disorder.  

Upon review of the evidence of record, and after considering the laws and regulations relevant to the Veteran's claims, the Board finds that service connection is not warranted in this case.

A.  Residuals of a Broken Neck to Include Arthritis

Service treatment records include an undated "Clinical Abstract (Temporary Disability Retired List (TDRL))" record indicating that, on October 27, 1985, the Veteran was injured in a single car accident that resulted in a C5-C6 unilateral facet dislocation.  The record refers to several beers that he consumed prior to the accident and that he was not wearing a seat belt.  

The Veteran was hospitalized with complaints of neck pain, lightheadedness, and dizziness, with pain beginning in his neck and radiating down the dorsum of his left non-dominant hand.  He had no lower extremity complaints and no other symptoms.  Neurological evaluation after the accident showed that the Veteran was alert and oriented, with normal speech and language.  Weakness was noted but not graded at the left triceps, biceps, extensor digitorum communis, and the extensor pollicis longus and brevis.  The Veteran had absent triceps and biceps deep tendon reflexes with decreased sensation along the C6 dermatome.  He was placed in Trippi-Wells tongs and placed in traction.  Results of a computed tomography (CT) scan confirmed the clinical findings.  A closed attempt to reduce the locked facet was unsuccessful.  

On November 1, 1985, the Veteran underwent open reduction of the locked facet with internal fixation and cervical fusion without decortications using right posterior iliac bone graft was performed.  His postoperative course was considered uncomplicated.  He was placed in a Somi brace.  The Veteran was discharged on November 7, 1985 without complications and was ambulatory.    

As discussed above, records of a line of duty determination regarding the Veteran's accident are unavailable and there is no evidence in the file to support a finding of willful misconduct.  See Smith v. Derwinski, 2 Vet. App. at 241.  The Board is unable to conclude that the Veteran's car accident did not occur in the line of duty and was the result of his own willful misconduct or his abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  

The TDRL clinical abstract indicates that a medical board evaluation (MEB) performed in March 1986 was considered generally unremarkable.  Neurologic examination revealed deep tendon reflexes that were not obtainable in brachioradialis or biceps on either side.  Triceps reflexes were normal.  Deep tendon reflexes in the lower extremities were normal.  There was a mild weakness of the left biceps and wrist extensors.  The thumb extensors and extensor digitorum communis strength had returned to normal.  Biceps had also returned to normal.  There was hypesthesia to light touch over the deltoid and the 1st dorsal web space of the left hand.  The diagnoses were left C5-6 unilateral facet dislocation, status/post open reduction and internal fixation, left brachial plexus neuropraxia, improving, right scalp laceration, and alcohol abuse.

In October 1986, the Veteran was placed on the TDRL.  

The undated "Clinical Abstract (TDRL)" recounts the Veteran's medical history and the findings of a December 1987 Tripler Army Medical Center neurosurgery clinic 18-month periodic physical examination.  He was without complaints during the interval period (since March 1986) and reported that the left neuropraxia resolved.  The Veteran was working as a salesman.  

On examination, cranial nerves II-XII and motor strength in all four extremities was essentially normal (5/5).  There were no sensory deficits.  Deep tendon reflexes were decreased in bilateral biceps and brachioradialis and there were normal deep tendon reflexes of the triceps bilaterally and lower extremities.  The December 1987 clinical assessment was status post dislocation of C5-C6-neurologically intact with no interval change since March 1986.  The Veteran was to be re-examined in eighteen months.  The TDRL clinical abstract indicates that there was interval resolution of the left brachial plexus neuropraxia and the Veteran was now fit for duty.  He was to remain on light duty status for six months and avoid heavy lifting and seen in the neurosurgery clinic for follow up in three months.

A February 1988 physical evaluation board (PEB) found that the Veteran was unfit for duty due to fracture dislocation of C5-C6, neurologically intact.

There are no post service medical records in the claims file.  

In his April 2009 written statement, the Veteran reported having neck pain.

The Veteran failed to report for VA general medical and psychiatric examinations scheduled in May 2012.

As noted above, the Veteran also failed to report for VA spine and peripheral nerves examinations scheduled in July 2013, in conjunction with his claim.  He has offered no explanation as to why he failed to appear for the scheduled examination.  A letter dated on May 31, 2013 informed him that a request had been sent to the VA medical facility "nearest you" to schedule him for an examination, that he would be notified of the date and location of the examination, and that his claim would be rated on the evidence of record, or could be denied, if he failed to report for an examination. 

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled July 2013 VA examinations without good cause.  See 38 C.F.R. § 3.655. 

There is not one medical opinion of record to support the Veteran's service connection claim.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a). 

VA offered the Veteran an opportunity to have a VA examination to obtain a medical opinion regarding whether he had residuals of a broken neck, including arthritis, incurred in or related to his military service.  The Veteran, however, failed to appear for the scheduled VA examinations.  His failure to cooperate in attending the examinations has left the record devoid of any competent opinion whether he has a neck disorder that was incurred in or related to his active military service.  38 C.F.R. § 3.655(b).

Given that there is no competent evidence that the claimed disorder is aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examinations, and given that he has not provided good cause for his failure in this regard, his claim must be denied.

While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

In sum, the Veteran was aware of the consequences of a failure to report for VA examination without good cause.  He has not shown good cause for his failure to appear for the VA spine and peripheral nerves examinations scheduled in July 2013.  The Board finds that the Veteran failed to report to the scheduled July 2013 VA examinations without good cause.  See 38 C.F.R. § 3.655(b).  As such, his claim must be rated based upon the evidence of record.  Id. 

In deciding whether good cause was shown for the Veteran's failure to report for the necessary examination, the Board has considered the doctrine of reasonable doubt, but the preponderance of the evidence is against a finding that there was good cause and reasonable doubt does not arise. 

There is no competent medical evidence of record to support the Veteran's claim.

Here, there is no medical evidence to support a diagnosis of residuals of a broken neck, including arthritis.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The evidence fails to show that the Veteran exhibits residuals of a broken neck including arthritis that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

In the absence of any competent evidence of neck injury disability, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection for residuals of a broken neck, including arthritis, is not warranted.


B.  Left Leg Numbness, Insomnia, Left and Right Elbow Disorders, Neuropathy of the Left and Right Hands, and a Thoracolumbar Spine Disorder

The Veteran also seeks service connection for left leg numbness, insomnia, left and right elbow disorders, neuropathy of the left and right hands, and a thoracolumbar spine disorder that he asserts are due to his neck disorder.

As set forth in detail above, service treatment records do not show treatment for left leg numbness, insomnia, left and right elbow disorders, and a thoracolumbar spine disorder.  The records show that, in October 1985, after his car accident, the Veteran had radiating pain down the dorsum of his left non-dominant hand and had no lower extremity complaints.  In March 1986, there was mild weakness of the left biceps and wrist extensors.  Thumb extensors and extensor digitorum communis strength was normal as were the biceps.  There was hypesthesia to light touch over the deltoid and the 1st dorsal web space of the left hand.  

In December 1987, no sensory deficits were noted and motor strength in all four extremities was normal.  At that time, the Veteran was deemed neurologically intact.  The TDRL clinical abstract indicates that the Veteran was fit for duty although, in February 1988, he was considered unfit due to fracture dislocation of C5-C6, neurologically intact.

There is no post service medical evidence of record.

In his April 2009 written statement, the Veteran reported sleeping difficulty, a heavy-headed feeling, and a lack of sensation in his fingers.

The Veteran failed to report for the VA general medical and psychiatric examinations scheduled in May 2012.

As noted above, the Veteran also failed to report for VA peripheral nerves, psychiatric, and spine examinations scheduled in July 2013, in conjunction with his claims.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled July 2013 VA examinations without good cause.  See 38 C.F.R. § 3.655. 

There is not one medical opinion of record to support the Veteran's service connection claims.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

Given that there is no competent evidence that the claimed disorders are aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claims must be denied.

There is no competent medical evidence of record to support the Veteran's claims.

Here, there is no medical evidence to support a diagnosis of left leg numbness, insomnia, left and right elbow disorders, neuropathy of the left and right hands, and a thoracolumbar spine disorder.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The evidence does not show that the Veteran exhibits left leg numbness, insomnia, left and right elbow disorders, neuropathy of the left and right hands, and a thoracolumbar spine disorder that had its clinical onset in service or that are otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra.  

In the absence of any competent evidence of left leg numbness, insomnia, left and right elbow disorders, neuropathy of the left and right hands, and a thoracolumbar spine disorder, the Board must conclude the Veteran does not currently suffer from such disabilities.  For such reasons, service connection for left leg numbness, insomnia, left and right elbow disorders, neuropathy of the left and right hands, and a thoracolumbar spine disorder, is not warranted.

All Claimed Disorders

In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as weakness, dizziness, sleeplessness, or neck, back, elbow, left leg or hand pain.  However, a lay person is only competent to establish a diagnosis in the following very limited circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

In this case, diagnoses of residuals of a broken neck including arthritis, left leg numbness, insomnia, elbow disorders, neuropathy of the hands, and a thoracolumbar spine disorder are complex findings that go beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of neck disorders including arthritis, leg numbness, elbow and spine disorders, insomnia, and neuropathy of the hands is not readily recognizable by a layman, such as varicose veins or acne.  Moreover, at no time does the record reveal a diagnosis of residuals of a broken neck, including arthritis, left leg numbness, insomnia, right and left elbow disorders, a thoracolumbar spine disorder, and neuropathy of the right and left hands rendered by a medical professional.  Thus, the lay evidence here does not establish current disabilities in this case.    

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for residuals of a broken neck including arthritis, left leg numbness, insomnia, right and left elbow disorders, a thoracolumbar spine disorder, and neuropathy of the left and right hands, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.


ORDER

Service connection for residuals of a broken neck to include arthritis is denied.

Service connection for left leg numbness is denied.

Service connection for insomnia is denied.

Service connection for left and right elbow disorder is denied.

Service connection for neuropathy of the left and right hands is denied.

Service connection for a thoracolumbar spine disorder is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


